Dissenting Opinion by
Judge Colins:
I dissent. We are presented here with an increasingly common situation, wherein one spouse works during the day while the other cares for the children, and in the evening, the work and child care roles are reversed. We are dealing with a commendable situation wherein great sacrifices are being made to see that the children are in the constant care of at least one parent.
By requiring that the mother seek a babysitter so that she might accept daytime employment, we are, in fact, mandating that these parents delegate a substantial portion of their child-rearing duties to a third party.
This is a moral dilemma with which many parents must deal.
Based solely upon the policy consideration that this Court should do all that is possible to maintain the traditional concept of nurturing parents, we should not require Mrs. Ferrone to accept daytime employment.
In addition, the majority does not discuss the financial impossibilities inherent in such a situation. If we are to require that the claimant pay for child care services so that she may pursue a relatively low-paying job, we will, in fact, cause Mrs. Ferrone to work for practically no remuneration.
These factors, viewed within the context of the instant factual situation, certainly constitute “good *151cause” for the claimant’s refusal to accept daytime employment. The decision of the Board should be reversed.